                Case 2:18-cr-00016-TSZ Document 555 Filed 08/13/20 Page 1 of 2



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
      UNITED STATES OF AMERICA,
 8                           Plaintiff,
 9                                                      CR18-16 TSZ
           v.
                                                        MINUTE ORDER
10    CLYDE McKNIGHT,
11                           Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)     Defendant’s unopposed motion to seal, docket no. 521, is GRANTED, and
14
   Exhibits 1, 3, 5, 6, 7, 8, 9, 10, 12, 13, and 14, docket no. 522-1, in support of defendant’s
   motion to reopen Franks hearing, shall remain under seal, provided that defense counsel
15
   shall, if they have not already done so, serve copies of the exhibits on the Government,
   and provided further that defendant’s two-page list of exhibits, docket no. 522, shall be
16
   unsealed.
17        (2)    Defendant’s motion for leave to file an overlength brief, docket no. 523, is
   GRANTED, and defendant’s motion to reopen Franks hearing shall not exceed fifteen
18 (15) pages in length.

19        (3)    Defendant’s unopposed motion to seal, docket no. 525, is GRANTED, and
   Exhibits 2 and 4, docket no. 526-1, in support of defendant’s motion to dismiss, shall
20 remain under seal, provided that defense counsel shall, if they have not already done so,
   serve copies of the exhibits on the Government, and provided further that defendant’s
21 two-page list of exhibits, docket no. 526, shall be unsealed.

22

23

     MINUTE ORDER - 1
             Case 2:18-cr-00016-TSZ Document 555 Filed 08/13/20 Page 2 of 2



 1          (4)    Defendant’s motion for reconsideration, docket no. 528, is DENIED in part
     and STRICKEN in part, as follows. To the extent that defendant asks the Court to vacate
 2   the portion of the Minute Order entered July 21, 2020, docket no. 516, requiring the
     Government to file declarations from Seattle Police Detectives Simon Edison, Stephen
 3   Kanpp, and Aaron McAuley on or before August 14, 2020, defendant’s motion for
     reconsideration is DENIED. Paragraph 1 of the Minute Order entered July 21, 2020,
 4   docket no. 516, remains in full force and effect. To the extent defendant demands that
     these detectives be summoned to testify, such request is duplicative of defendant’s
 5   motion to reopen Franks hearing, and is STRICKEN without prejudice.

 6        (5)    Defendant’s motion for extension, docket no. 553, is GRANTED, and the
   reply submitted on August 10, 2020, docket no. 554, in support of defendant’s motion to
 7 suppress, docket no. 529, will be considered timely filed.

 8          (6)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 9
            Dated this 12th day of August, 2020.
10
                                                     William M. McCool
11                                                   Clerk

12                                                   s/Karen Dews
                                                     Deputy Clerk
13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
